DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the latest guidance for Patent Subject Matter Eligibility Guidance. 
Claims 1 - 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 1 – 8 and 13 are drawn to a method.
	Claims 9 – 12 are drawn to a system.
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Claims 1 - 8 are exemplary because they require substantially the same operative limitations of the remaining claims (reproduced below.) Examiner has underlined the claim limitations which recite the abstract idea, discussed in detail in the paragraphs that follow. 
Claim 1. A method for providing one or more wagers for an upcoming action in a live sporting event, comprising:
collecting data about the end of a past play in the live sporting event;
collecting data about a current play in the live sporting event until a threshold amount of data is collected;
stopping collection of the data of the current play in the live sporting event before the current play is completed;
comparing the collected data about the end of the past play and the collected data about the current play to historical play data;
determining odds on a future action of the live sporting event that will begin after the current play is completed; and
displaying the odds as an offered wager.

The claims recite italicized limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, Certain Methods of Organizing human activity and Mental Processes. For example, the italicized limitations are drawn to the collection of data regarding past current plays of a sporting event, comparing the collected data to historical play data, determining odds on a future action of the live sporting event, and displaying odds as an offered wager. This represents a fundamental economic practice, namely, the formation of a wagering contract.  This also represents a mental process namely a concept performed in the human mind (including an observation, evaluation, judgment, opinion).
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added): sensors and databases. 
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. Therefore, since the additional limitations, individually or in combination, are indistinguishable from a computer used as a tool to perform the abstract idea, the analysis continues to Step 2B, below. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. Applicant has claims sensors and databases. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art.  Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not (in this Examiner’s opinion), confer eligibility. 
Regarding the Berkheimer decision, US 2019/0355204 to Edgar et al establishes that these additional elements are generic: 
A computing device may comprise conventional components, such as a
processor, a local memory such as RAM, non-volatile memory such as FLASH memory,
long term memory such as a hard disk, a network adaptor, and any number of input
and/or output devices such as a keyboard, mouse, monitor, touch screen, microphone,
speaker, motion sensor, orientation sensor, infrared sensor, RFID/NFC sensor, electrical
current sensor, light sensor, and the like. The various memories of the computing device
may facilitate the storage of one or more computer instructions, such as a software
routine and/or software program, which may be executable by the processor to perform
the methods of the invention. A computing device may comprise an embedded
processor in such as a comfort management control device, a personal computer, a
server, a mobile phone, a smart phone, a tablet computer, a kiosk, a portable computer,
a vehicle-embedded computer, and the like. Further, the databases, systems, and/or
components of the present technology may include any combination of databases,
systems, and/or components at a single location or at multiple locations. Each database,
system, and/or component of the present technology may comprise any suitable
security features, such as firewalls, access codes, encryption, de-encryption,
compression, decompression, and the like. (Edgar et al 0073)

Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hufnagle-Abraham (US 2020/0265684) in view of Ortiz et al (US 2016/0300431).
As per claim 13, Hufnagle-Abraham discloses:
displaying information regarding a past play in a live sporting event; (Hufnagle-Abraham discloses the displaying of the game score #420, #422 wherein this score is information regarding past plays of the sporting event) (Hufnagle-Abraham Fig 4B)
displaying information regarding a current play in a live sporting event; and (Hufnagle-Abraham discloses the displaying of information regarding current game play of the live sporting event such as the current drive/play and current down information ) (Hufnagle-Abraham Fig 4B, #414(1), #424, #426)
displaying wager information for a next action in the live sporting event during the display of the information regarding the current play in the live sporting event, wherein the next action is at least one of a next play and …, and the next action begins after the current play in the live sporting event ends. (Hufnagle-Abraham discloses displaying of wager information for a next play that comprises odds of a team gaining a touchdown at various points of the game) (Hufnagle-Abraham #416)
Hufnagle-Abraham fails to disclose that the next play is at least a player substitution.
In a similar field of endeavor, Ortiz discloses a system for wagering on a next play of sports game wherein next play consists of a player substitution (Ortiz 0118, 0121, 0124).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Hufnagle-Abraham in view of Ortiz to display wager information regarding the next play that comprises information about a player substitution.  This would enable the user to be better informed of lineup or roster changes so that user is not surprised by a last minute player substation that could affect their wager.

    PNG
    media_image1.png
    498
    635
    media_image1.png
    Greyscale


	
	

Allowable Subject Matter
Claims 1 – 12  are rejected under 35 U.S.C 101 as outlined above, but may be allowable if the rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The closet prior art of record namely Amaitis (US 2012/0214575) discloses a system enabling the wager in event outcomes within a game such as a live sporting event.  Amaitis teaches the calculation updating of odds for particular future event by taking into account historical play data and a particular outcome of an “at bat”. (Amaitis 0153).  However Amaitis fails to disclose or teach the collecting of data about the end of a past play, collecting data about a current play in the live sporting event until a threshold amount of data is collected and stopping the collection of the data of the current play in the live sporting event before the current play is completed and then comparing the collected data about the end of the past play and the collected data about the current play to historical play data; determining odds on a future action of the live sporting event that will begin after the current play is completed; and displaying the odds as an offered wager.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        9/29/2022

/James S. McClellan/Primary Examiner, Art Unit 3715